Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the ‘conveyor belt loop’, ‘plurality of shelves’, ‘shelves …pivotally connected … belt loop’, and  ‘a screw-type conveyor’ must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Double Patenting
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9,589,411. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are merely a broadening of the allowed claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 21-31 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi USPN 5,333,754 in view of Bauch et al. USPN 7,584,868.
Kobayashi discloses a product dispensing module of a modular vending machine system comprising:
(Re claim 21) “a vertical conveyor comprising a plurality of product supporting positions” (6,9 figure 3). “a coupler connected to the vertical conveyor … drive assembly” (9,10 figure 3). “a container connected to the coupler … at least one wall” (5 figure 1,3).
Kobayashi does not disclose that the container is configured to be removable.
Bauch teaches a container, coupler, and vertical conveyor configured to be removable (4,22,25,28 figure 2).

	(Re claim 22) “a helical coil” (9 figure 3).
	(Re claim 23-26) The office takes official notice that a vertical conveyor comprising a conveyor belt with pivotally mounted shelves or a vertical conveyor comprising a screw, are art recognized alternatives and would have been obvious to try and would yield predictable results.
	(Re claim 27) ”a first side wall, a second side wall, and a third side wall” (22,23,24 figure 2; Bauch).
	(Re claim 28) “container comprises an opening” (4,21 figure 2; Bauch).
	(Re claim 29) “… rectangular lateral cross section …” (21-24 figure 2; Bauch).
	(Re claim 30) “a top wall … vertical conveyor connected to the top side wall” (29,28 figure 2; Bauch).
	(Re claim 31) “an opening …conveyor connected to the coupler through the opening” (25,29,28 figure 2; Bauch).
	
Claims 32 and 40 rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi/Bauch in view of Ruskin et al. USPN 6,367,653.
(Re claim 32) Kobayashi/Bauch disclose the system as rejected above.
Kobayashi/Bauch does not disclose a pair of grooves configured to receive a removable panel.
Ruskin teaches a pair of grooves configured to receive a removable panel (261 figure 23).
It would have been obvious to one skilled in the art to modify the dispenser of Kobayashi/Bauch to use a sliding panel instead of a rotating panel because it is an art recognized alternative and requires fewer moving parts.
(Re claim 40) Kobayashi/Bauch disclose the system as rejected above.

Ruskin teaches a handle connected to the container (figure 34).
It would have been obvious to one skilled in the art to modify the container of Kobayashi/Bauch to include a handle because it makes it easier to move the containers.

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi/Bauch in view of Michaels et al. USPN 5,971,205.
Kobayashi/Bauch disclose the system as rejected above.
Kobayashi/Bauch does not disclose an adjustable wall for holding products of different sizes.
Michaels teaches an adjustable wall for holding products of different sizes.
It would have been obvious to one skilled in the art to provide an adjustable wall in Kobayashi/Bauch because it keeps articles from shifting and causing jams or falling.

Claim 34-39 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi/Bauch in view of Kodama et al. US 2002/0007868.
(Re claim 34) Kobayashi/Bauch disclose the system as rejected above.
Kobayashi/Bauch does not disclose a coupler lock which prevents movement of the coupler and vertical conveyor when not coupled to the drive assembly.
Kodama teaches a coupler lock which prevents movement of the coupler and vertical conveyor when not coupled to the drive assembly (38,43 figure 5B).
It would have been obvious to one skilled in the art to include a coupler lock because it prevents the vertical conveyor from moving and dispensing products outside of the system.
(Re claim 35) “coupler is rotatable” (38 figure 5b; Kodama).
(Re claim 36) “coupler lock is movable …disengaging” (43 figure 5B; Kodama).

(Re claim 38,39) “coupling the coupler with the drive assembly ... moves the coupler" (32,33,43 figure 5A,B; Kodama).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USPNs 5,588,555 and 7,395,946.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY R WAGGONER whose telephone number is (571)272-8204.  The examiner can normally be reached on Mon-Thurs 5am-330pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TIMOTHY R. WAGGONER
Primary Examiner
Art Unit 3651



/TIMOTHY R WAGGONER/Primary Examiner, Art Unit 3651